Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 7, 8, 9, 16, 17, 18, 21, 22, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 2, 3, 4, 7, 8, 9, 16, 17, 18, 21, 22, 23, the limitation “predefined model” lacks antecedent basis. There is no predefined model described in claim 1 and it is unclear how the predefined model relates to the rest of the claimed limitations.  Clarification is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 6, 10, 15, 19, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Freischlad et al. U.S. Patent #7,408,649.
With respect to claim 1 and 6, Freischlad discloses a method and apparatus for optically analyzing a surface comprising:
Creating a time domain representation of wavelength domain measurement data of light reflected by a patterned structure of a semiconductor device (Col.3, l 44-49, abstract)
Selecting a first time portion of the time-domain representation that excludes a second time portion of the time-domain representation (Col.4, l 39-52, Col.29, l 62-3)
Transforming the selected portion of the time-domain representation into a time-filtered wavelength domain measurement data (Col.7, l 1-4, wherein multi-domain function = time and wavelength already set up by time window, Col.8, l 47-53)
Determining one or more measurements of one or more parameters of interest of the patterned structure by performing model-based processing using the earlier-in-time portion of the time-domain representation (Col.27, l 1-5, Col.26, l 36-42)
Freischlad fails to specifically disclose selecting an “earlier-in-time portion” versus a “later-in-time portion” of the time domain representation.  However, Freishclad does disclose selecting one time window and excluding other time windows (Col.4, l, 39-52, Col.29, l 62-63, Col.25, l 26-40). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to select an “earlier-in-time portion” of the time representation while excluding a “later-in-time portion” since Freischlad discloses the benefits and possibilities of selecting any particular time interval to indicate a z position of interest (Col.26, l 60- Col.27, l 5).  Selecting one window, such as an earlier window would be a result effective variable based upon the z position of a sample desired to be inspected and one of ordinary skill in the art would be capable to selecting the appropriate window or portion of the time signal to gain information at a certain height. 

With respect to claim 5, 10, 19, 24, Freischlad discloses all of the limitations as applied to claim 1 above.  In addition, Fresischlad discloses:
The wavelength-domain measurement data includes spectral amplitude and spectral phase and wherein the creating comprising using both the spectral amplitude and spectral phase (Col.25, l 22-23, Col.22, l 46-65)

With respect to claims 15 and 20, Fresichlad discloses all of the limitations as applied to claims 1 and 6 above.  In addition, Freischald discloses:
Wherein the spectrum processing unit and the metrology unit are implements in any of computer hardware and computer software (Col.16, l 53-67)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/Examiner, Art Unit 2877